RAY, Judge,
concurring in part and dissenting in part.
Because the majority opinion incorrectly finds that a rational jury could not find Shaw’s conduct either outrageous or extreme, I respectfully dissent to Division 1.1 concur fully in Division 2.
Garcia has provided evidence amply evincing a fact question for the jury on the issue of whether Shaw’s conduct in filing the fraud complaint with the Board, and in taking steps to engineer her arrest, was extreme and outrageous. First, Shaw filed the Board complaint alleging fraud when it knew or should have known that a fraud claim could not survive because an essential element necessary to support such a claim — injury — was entirely absent. Shaw’s attorney filed the fraud complaint on the company’s behalf, implying that Garcia *56was not entitled to workers’ compensation benefits, even though Shaw never disputed Garcia’s job-related injury or her entitlement to medical and TPD benefits. See Earth First Grading v. Gutierrez, 270 Ga. App. 328, 330 (2) (606 SE2d 332) (2004) (illegal immigration status does not bar an employee from receiving workers’ compensation benefits).
Georgia law defines the tort of fraud not only as the “willful misrepresentation of a material fact, made to induce another to act,” but also requires that the other party “act[ ] to his injury” (Footnote omitted; emphasis supplied.) Weaver v. Pizza Hut of America, 298 Ga. App. 645, 652 (3) (680 SE2d 668) (2009). Given that no one disputes Garcia’s entitlement to the benefits mentioned above, a fraud claim would necessarily fail for lack of proof of injury either to Shaw or the Board.11
Further, Garcia provided other evidence showing that Shaw
engaged in intentional or reckless conduct of an extreme and outrageous nature that caused her severe emotional distress. This conduct must be of such serious import as to naturally give rise to such intense feelings of humiliation, embarrassment, fright or extreme outrage as to cause severe emotional distress.... And while some conduct may not rise to the requisite level of outrageousness and egregiousness as a matter of law, once the evidence shows that reasonable persons might find the presence of extreme or outrageous conduct, the jury must find the facts and make its own characterization.
(Punctuation and footnotes omitted.) Turnage v. Kasper, 307 Ga. App. 172, 182-183 (1) (c) (704 SE2d 842) (2010).
Further, a rational and impartial jury could find that Shaw acted intentionally or recklessly, and in an extreme and outrageous manner, given that its attorney filed a fraud complaint containing incomplete information that foreseeably led a government agency to instigate Garcia’s arrest. See Fleming v. U-Haul Co. of Ga., 246 Ga. App. 681, 685 (5) (541 SE2d 75) (2000) (jury could find intentional infliction of emotional distress where, despite U-Haul’s knowledge of circumstances causing defendant not to return rented truck, it nonetheless engineered his arrest).
*57Here, the record shows that Shaw’s attorney, Ryan, filed the fraud complaint on Shaw’s behalf and failed to reference or include a copy of the July 26,2007, Form WC-14 notice of claim Garcia had filed identifying herself under both the Garcia and Sanchez names. Garcia revealed this dual identity prior to receiving any workers’ compensation checks from Shaw’s third-party administrator. The record contains evidence that Shaw was copied on this WC-14 notice. The record also contains deposition evidence from other employees that Shaw supervisors knew of Garcia’s dual identity even before the WC-14 was filed. Additionally, the record contains evidence that when Shaw purchased Modern Fibers, where Garcia’s husband worked, Garcia reapplied for her Modern Fibers job at Shaw using the Sanchez name. Garcia deposed that the Shaw employee who helped her fill out the application told her to apply using the Sanchez name, rather than her real name.
The majority’s response to this behavior on Shaw’s part is to state: “Although we do not condone Shaw’s conduct, we conclude that it does not rise to the level of extreme and outrageous conduct necessary to sustain a claim of intentional infliction of emotional distress.” I find this response inadequate.
First, the majority falls into the same trap that caught the trial court: it chooses sides. This is an appeal from the grant of summary judgment to Shaw. We must view the evidence in the light most favorable to the nonmoving party, that is, Garcia. Viewing the facts appropriately, it is abundantly clear that a rational jury could find that Shaw acted outrageously or maliciously in inducing Garcia to cash checks it knowingly issued under her false name — then later accused her via the Board complaint of “suspected identity fraud” and “suspected misrepresentation for the purpose of obtaining workers’ compensation benefits.” Further, a rational jury could find that Shaw was complicit in perpetuating Garcia’s use of the Sanchez name when its employee encouraged her to reapply for her job under that name. Thus, any insinuation that Shaw was acting altruistically in attempting to curtail Garcia’s illegal behavior seems inconsistent with this evidence.
Even if the self-serving affidavits of Shaw’s attorney and employee stating that they bore Garcia no ill will constitute “sworn testimony [that] evidences [a party’s] good faith in filing [a] complaint” such that Garcia “cannot rest upon [her] allegations or denials but is cast with the burden of showing there was a genuine issue for trial,” (citation and punctuation omitted) Farrar v. Macie, 297 Ga. App. 192, 195 (3) (676 SE2d 840) (2009), Garcia has clearly met this burden, creating a fact question for trial.
*58Also, as to Shaw’s provision of incomplete information to the Board, I find it telling that, after Garcia’s arrest, her workers’ compensation lawyer obtained her prompt release from jail on her own recognizance even though Garcia was being held on $8,000 bail. He did this by providing the fraud unit’s supervisor with a copy of the Form WC-14, which Shaw never gave the Board, and which showed that Shaw knew of Garcia’s dual identity when it issued her checks under the Sanchez name. The majority’s claim that everything Shaw stated in the complaint was “true” is in itself misleading. There is ample evidence from which a jury could find that Shaw omitted a material fact from that complaint when it concealed from the Board its knowledge that Garcia was using the Sanchez name, and that even with this knowledge, it initiated payments to her under the Sanchez name — then accused her of fraud and using a false identity. Concealing a material fact constitutes fraud if Shaw was obligated to communicate that fact based upon the circumstances of the case. See Kent v. White, 238 Ga. App. 792, 793 (1) (a) (520 SE2d 481) (1999).
There also is evidence from which a jury could find that Garcia suffered severe emotional distress. Garcia deposed that after being arrested as she was leaving her lawyer’s office, she was taken to jail and not released until the next day. Because of her absence, her four school-age children had to be placed in the care of nuns. She suffered pain in her chest that frightened her, and she felt as if she were suffocating. After leaving jail, she went to the emergency room, where she was examined for signs of a heart attack or panic attack. Further, Garcia deposed that immigration agents later came to her home, frightening her and her children. The agents informed her of deportation proceedings, and told her that they had come because Ryan, Shaw’s attorney, had contacted them. These events would “naturally give rise to such intense feelings of humiliation, embarrassment, fright or extreme outrage as to cause severe emotional distress.” (Punctuation and footnote omitted.) Turnage, supra at 183 (1) (c). Accord Gordon v. Frost, 193 Ga. App. 517, 520-522 (1) (388 SE2d 362) (1989) (concluding that the eight or nine hours plaintiff spent in jail would naturally give rise to the emotions necessary to support a claim).
The causal link between Garcia’s emotional distress and Shaw’s conduct is clear. See Turnage, supra at 188 (2). The evidence shows that Luanne Clarke, an attorney practicing with Shaw’s outside law firm, when asked if her firm had anything to do with Garcia’s arrest, deposed that the arrest took place “at the request of a client.” Further, Shaw’s attorney, Ryan, deposed that his filing of the fraud complaint on Shaw’s behalf led to the Board’s investigation. That investigation logically led to the Board’s fraud unit swearing out the warrants that *59led to Garcia’s arrest. Here, the evidence clearly presents a fact question for the jury as to whether there was a causal connection between Shaw’s actions and Garcia’s allegation of emotional distress.
Decided March 29, 2013
Brent J. Savage, Brent Jamieson Savage, Jr., for appellant.
Elarbee, Thompson, Sapp & Wilson, Stanford G. Wlson, Amy S. Auffant, Porsche D. Leonce, Wiliam D. Deveney, for appellee.
Finally, although the majority analyzes whether OCGA §§ 34-9-24 (d) and 51-5-7 provide a safe harbor protecting Shaw from Garcia’s claims, it fails, ultimately, to decide the issue. To qualify for these protections, Shaw must have acted “[i]n the absence of fraud or malice,” OCGA § 34-9-24 (d), or “in good faith.” See OCGA § 51-5-7.1 believe neither Code section protects Shaw. From the facts outlined above, a rational jury assuredly could find evidence of fraud, bad faith, or malice on Shaw’s part, barring the company from the protections of OCGA §§ 34-9-24 (d) and 51-5-7.
I am authorized to state that Presiding Judge Miller and Presiding Judge Phipps join in this dissent as to Division 1.

 Although the majority expends some effort in outlining Shaw’s argument that Garcia is not entitled to TTD benefits because her inability to work is caused by her status as an unauthorized worker, rather than by her injury, this recitation is utterly irrelevant. Garcia’s eligibility for TTD benefits is not before us on appeal.